DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 16, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claims 1, 16, and 19 each recite “a second connection piece extending between the proximal end of the second strap and the proximal end of the third strap, the second connection piece coupling the first strap to the third strap,” where it is unclear how the second connection piece couples the claimed first strap to the claimed second strap. Appropriate action is required. Examiner interprets the recited limitation as the following --a second connection piece extending between the proximal end of the second strap and the proximal end of the third strap, the second connection piece coupling the second strap to the third strap--.
Claims 2-15, 17-18, and 20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being depended upon a rejected base claim (claims 1, 16, and 19). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cammann (US 1536766 A), herein referred to as Cammann.
Regarding claim 1, Cammann discloses a support harness having features to aid in lifting or rotating a horizontally positioned subject, the support harness comprising: a plurality of straps (see FIG. 6, sling 4 comprises straps that are connected to supporting bar 75) comprising: a first strap having a distal end and a proximal end, the first strap having connection features that connect the distal end to a portion of the first strap (see FIG. 6, straps disposed close to the head of the patient can be considered the first strap having a distal end and proximal end connected to supporting bar 75 via connectors); a second strap having a distal end and a proximal end, the second strap having connection features that connect the distal end to a portion of the second strap (see FIG. 6, straps disposed close to the feet of the patient can be considered the second strap having a distal end and proximal end connected to supporting bar 75 via connectors); and a third strap having a distal end and a proximal end, the third strap having connection features that connect the distal end to a portion of the third strap (see FIG. 6, strap disposed between the head and feet of the patient can be considered the third strap having a distal end and proximal end connected to supporting bar 75 via connectors seen in FIG. 7 along a different view), the plurality of straps arranged such that the first strap, the second strap, and the third strap are spaced apart from one another, and the third strap extends between the first strap and the second strap (see FIG. 6, the claimed configuration is presented); a first connection piece extending between the proximal end of the first strap and the proximal end of the third strap, the first connection piece coupling the first strap to the third strap; and a second connection piece extending between the proximal end of the second strap and the proximal end of the third strap, the second connection piece coupling the second strap to the third strap (connecting piece can be considered portions of the supporting bar 75 where a first portion of the supporting bar 75 connects the third strap to the first strap and a second portion of the supporting bar 75), wherein the first strap, the second strap, and the third strap are each positionable around the horizontally positioned subject by substantially wrapping the respective distal ends around a body part of the horizontally positioned subject and coupling the distal ends to the respective portions (see FIGS. 6 and 7, each of the straps wraps substantially around the patient).
Regarding claim 3, Cammann discloses the connection features of the first strap, the connection features of the second strap, and the connection features of the third strap each comprise a connector that is couplable to connection points located on the first strap, the second strap, and the third strap. Examiner notes supporting bar 75 comprises hooks the length direction for coupling straps 4 to, see FIG. 7.
Regarding claim 7, Cammann discloses the third strap extends in a system vertical direction, the first strap extends at a first angle relative to the system vertical direction, and the second strap extends at a second angle relative to the system vertical direction. Examiner notes that since each of the straps of sling 4 hangs loosely from the supporting bar 75, they can be adjusted to extend at varying angles. The limitations of the claim are therefore achievable by the invention of Cammann.
Regarding claim 8, Camman discloses a length of the first strap is substantially the same as a length of the second strap (see FIG. 6, first and second strap adjacent head and feet regions of the patient hang such that the patient is supported in a prone position).
Regarding claim 16, Cammann discloses a system comprising: an overhead lift (carriage 2); a sling bar coupled to the overhead lift (see FIG. 6, sling bar disposed above supporting bar 75); and a support harness (sling 4) having features to aid in lifting or rotating a horizontally positioned subject, the support harness comprising: a plurality of straps (see FIG. 6, sling 4 comprises straps that are connected to supporting bar 75) comprising: a first strap having a distal end and a proximal end, the first strap having connection features that connect the distal end to a portion of the first strap (see FIG. 6, straps disposed close to the head of the patient can be considered the first strap having a distal end and proximal end connected to supporting bar 75 via connectors); a second strap having a distal end and a proximal end, the second strap having connection features that connect the distal end to a portion of the second strap (see FIG. 6, straps disposed close to the feet of the patient can be considered the second strap having a distal end and proximal end connected to supporting bar 75 via connectors); and a third strap having a distal end and a proximal end, the third strap having connection features that connect the distal end to a portion of the third strap (see FIG. 6, strap disposed between the head and feet of the patient can be considered the third strap having a distal end and proximal end connected to supporting bar 75 via connectors seen in FIG. 7 along a different view), the plurality of straps arranged such that the first strap, the second strap, and the third strap are spaced apart from one another, and the third strap extends between the first strap and the second strap (see FIG. 6, the claimed configuration is presented); a first connection piece extending between the proximal end of the first strap and the proximal end of the third strap, the first connection piece coupling the first strap to the third strap; and a second connection piece extending between the proximal end of the second strap and the proximal end of the third strap, the second connection piece coupling the second strap to the third strap (connecting piece can be considered portions of the supporting bar 75 where a first portion of the supporting bar 75 connects the third strap to the first strap and a second portion of the supporting bar 75), wherein the first strap, the second strap, and the third strap are each positionable around the horizontally positioned subject by substantially wrapping the respective distal ends around a body part of the horizontally positioned subject and coupling the distal ends to the respective portions (see FIGS. 6 and 7, each of the straps wraps substantially around the patient).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Smith (US 5068931 A), herein referred to as Smith ‘931.
Regarding claim 2, Cammann does not explicitly disclose the connection features of the first strap, the connection features of the second strap, and the connection features of the third strap each comprise portions of a hook-and-loop fastener. Smith ‘931, however, discloses an apparatus for lifting and turning a patient confined to a bed comprising straps 40-44 that have complementary male and female hook and loop fasteners 45 for the purpose of fastening support straps 40-44 to support spacing bars 33 and 34 (see col. 6, lines 9-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the hook and loop fasteners of Smith ‘931 in order to secure ends of the straps to the supporting bar.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Guilfoyle (GB 2531913 A), herein referred to as Guilfoyle.
Regarding claim 4, Cammann does not explicitly disclose the connection points comprise a first strip of material coupled to the first strap, a second strip of material coupled to the second strap, and a third strip of material coupled to the third strap, each of the first strip of material, the second strip of material, and the third strip of material forming banded loops that are shaped and sized to receive a respective connector. Guilfoyle, however, discloses a sling strap with multiple connection points comprising sling strap 501 further comprising a first tape 502 and having a second tape 505 secured to a face of the first tape a at spaced apart positions in a length direction forming a series of loops for the purpose of adjusting the height of the attached straps or slings by securing connector pieces at select loops along the length of the sling straps.
Regarding claim 11, Cammann does not explicitly teach further comprising indicia indicating an arrangement of the plurality of straps with respect to the subject. Guilfoyle, however, discloses a sling strap 101 displaying visual indicia such as different colors for loops as seen in FIG. 5 for the purpose of aiding users to readily distinguish loops from each other, see page 12 line 23 through page 13 line 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the loops and colors as taught by Guilfoyle in order to selectively arrange the straps by height according to a configuration repeatably arrangeable by the colors of the loops.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Heil (US 6532607 B1), herein referred to as Heil.
Regarding claim 5, Cammann does not explicitly disclose the connection points comprise a plurality of through holes disposed on each of the first strap, the second strap, and the third strap, the plurality of through holes shaped and sized to receive a respective connector. Heil, however, discloses a body lift comprising a harness 50 connected to line 23 via strap 52 where strap 52 comprises a plurality spaced apart openings 53 disposed along the length of the strap 52 for the purpose of adjustable attaching harness 50 to the line 23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the strap and openings of Heil in order to adjustably connect the straps of Cammann to the supporting bar.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cammann.
Regarding claim 6, Cammann teaches looped connectors disposed along the length of the supporting bar 75 for attaching to a sling bar as seen in FIG. 6 but does not explicitly disclose a first loop extending from the proximal end of the first strap and a second loop extending from the proximal end of the second strap, the first loop and the second loop each providing a connection point with a sling bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann to have disposed the connectors at or near proximal ends of the first and second straps since it has been held that shifting the arrangement of elements where the operation of the device would not have been modified bears no patentable weight.
Regarding claim 18, Cammann does not explicitly disclose a second support harness. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann to have a second set of slings in order to provide support for other specific portions of the body of a patient, such as arms and legs, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Smith (US 2376560 A), herein referred to as Smith ‘560.
Regarding claim 9, Cammann does not explicitly disclose wherein a length of the third strap is longer than one or more of a length of the first strap and a length of the second strap. Smith ‘560, however, discloses a body handling device comprising a plurality of body engaging members 28 wherein each of the supporting members comprises fastening devices 33, 34, and 35 fastenable such that the size of the loop created when the ends of the body engaging members are coupled is adjustable for the purpose of supporting portions of a body within at a select height. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the adjustable body engaging members of Smith ‘560 in order to adjust the lengths of the straps for accommodating the body of a patient lifted.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Peterson (WO 2009076698 A1), herein referred to as Peterson.
Regarding claim 10, Cammann does not explicitly disclose each of the plurality of straps comprises a first major surface constructed of or coated with a high-friction material and a second major surface constructed of or coated with a low-friction material, the low-friction material having a coefficient of friction that is lower than a coefficient of friction of the high-friction material, wherein the support harness is arranged such that the first major surfaces face the subject and the second major surface faces a support surface on which the subject is laying. Peterson, however, discloses a multi-use mobility aid comprising an elongated strap 105 with a front surface 120 having a slip-resistant material 140 disposed thereon for the purpose of providing a strap with a slip resistant surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the slip resistant strap material of Peterson in order to provide stability of the patient held within the straps during operation of the device. Examiner notes that by including the teachings of a non-slip material in the inside face of the strap, it would be inherent that the interior of the strap would have a higher coefficient of friction than the outer surface thereby teaching the limitations of the claim. 

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Wong (EP 1452155 A2), herein referred to as Wong.
Regarding claim 12, Cammann does not explicitly disclose comprising at least one support plate positioned on at least one of the plurality of straps. Wong, however, discloses a back support pad 1 comprising a resistive but elastic material yieldable to back muscles, see para. [0066] that can be disposed along a belt for the purpose of providing support to the spine of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the pad of Wong in order to provide targeted support to the anatomy of a person. 
Regarding claim 13, Cammann (in view of Wong) teaches the at least one support plate is removable from the at least one of the plurality of straps (Wong, see para. [0064], the pad can be fastened to a belt by mechanical means such as zippers or buttons).
Regarding claim 17, Cammann does not explicitly disclose comprising at least one support plate positioned on at least one of the plurality of straps. Wong, however, discloses a back support pad 1 comprising a resistive but elastic material yieldable to back muscles, see para. [0066] that can be disposed along a belt for the purpose of providing support to the spine of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the pad of Wong in order to provide targeted support to the anatomy of a person. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cammann, in view of Joncas et al. (WO 2019213785 A1), herein referred to as Joncas.
Regarding claim 19, Cammann discloses a kit of parts, comprising: a support harness (sling 4) having features to aid in lifting or rotating a horizontally positioned subject, the support harness comprising: a plurality of straps (see FIG. 6, sling 4 comprises straps that are connected to supporting bar 75) comprising: a first strap having a distal end and a proximal end, the first strap having connection features that connect the distal end to a portion of the first strap (see FIG. 6, straps disposed close to the head of the patient can be considered the first strap having a distal end and proximal end connected to supporting bar 75 via connectors); a second strap having a distal end and a proximal end, the second strap having connection features that connect the distal end to a portion of the second strap (see FIG. 6, straps disposed close to the feet of the patient can be considered the second strap having a distal end and proximal end connected to supporting bar 75 via connectors); and a third strap having a distal end and a proximal end, the third strap having connection features that connect the distal end to a portion of the third strap (see FIG. 6, strap disposed between the head and feet of the patient can be considered the third strap having a distal end and proximal end connected to supporting bar 75 via connectors seen in FIG. 7 along a different view), the plurality of straps arranged such that the first strap, the second strap, and the third strap are spaced apart from one another, and the third strap extends between the first strap and the second strap (see FIG. 6, the claimed configuration is presented); a first connection piece extending between the proximal end of the first strap and the proximal end of the third strap, the first connection piece coupling the first strap to the third strap; and a second connection piece extending between the proximal end of the second strap and the proximal end of the third strap, the second connection piece coupling the second strap to the third strap (connecting piece can be considered portions of the supporting bar 75 where a first portion of the supporting bar 75 connects the third strap to the first strap and a second portion of the supporting bar 75), wherein the first strap, the second strap, and the third strap are each positionable around the horizontally positioned subject by substantially wrapping the respective distal ends around a body part of the horizontally positioned subject and coupling the distal ends to the respective portions (see FIGS. 6 and 7, each of the straps wraps substantially around the patient). Cammann, does not explicitly disclose one or more instructions for positioning the support harness with respect to the horizontally positioned subject. Joncas, however, discloses a method for assessing compatibility of a patient support with a patient support mounting device, assessment tool, label and method for indicating compatibility comprising a tag 59 fixed on fixing member 58 containing instructions for using assessment tool 51 for the purpose of assessing the correct method of using the apparatus for a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann with the method of instructions and assessment of Joncas in order to provide a tag with printed instructions for mounting a patient on the support device.
Regarding claim 20, Cammann (in view of Joncas) does not explicitly teach a second support harness; and one or more instructions for positioning the second support harness with respect to the horizontally positioned subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cammann to have a second set of slings in order to provide support for other specific portions of the body of a patient, such as arms and legs, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejections under 35 U.S.C. §112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient slings, lifts, and supports relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Cammann, Smith ‘931, Guilfoyle, Heil, Smith ‘560, Peterson, Wong, and Joncas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/11/2022